          Case 4:20-cv-00844-KGB Document 4 Filed 02/12/21 Page 1 of 2




                          THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

HEROD SHEPHERD, JR.                                                                 PETITIONER
ADC #085740

v.                                 Case No. 4:20-cv-00844-KGB

DEXTER PAYNE                                                                       RESPONDENT

                                              ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere on July 22, 2020 (Dkt. No. 2). Mr. Shepherd has filed objections to the

Recommended Disposition (Dkt. No. 3). After careful consideration of the Recommended

Disposition, the objections, and a de novo review of the record, the Court adopts the Recommended

Disposition as its findings in all respects (Dkt. No. 2).

       Mr. Shepherd, an inmate in the Arkansas Division of Correction, filed a petition for writ

of habeas corpus under 28 U.S.C. § 2254 seeking release from custody because of his proclaimed

status as a Moorish American National (Dkt. No. 1). Mr. Shepherd claims that, because of his

status as a Moorish American National, Drew County Circuit Court lacked jurisdiction over him

when he was criminally convicted and sentenced (Dkt. No. 1, at 1).

       In her Recommended Disposition, Judge Deere concludes that Mr. Shepherd should not be

allowed to proceed with his petition, because the United States does not recognize the Moorish

Nation as a sovereign state and his proclaimed status does not entitle him to violate the law without

consequence (Dkt. No. 2, at 2). The Court writes separately to address Mr. Shepherd’s objections

(Dkt. No. 3).

       In his objections, Mr. Shepherd agrees that the Moorish Nation is not a sovereign state, but

a sovereign government with a constitution, creed, flag, and laws (Dkt. No. 3 at 2). He reiterates
           Case 4:20-cv-00844-KGB Document 4 Filed 02/12/21 Page 2 of 2




his claim that no court has legal jurisdiction over him and argues he has been kidnapped and is

being held hostage (Id., at 2-3). Mr. Shepherd also asserts that this Court has jurisdiction because

his Constitutional rights are being violated (Id., at 3-4).

         Upon a de novo review of the record, including the Recommended Disposition, the Court

finds that Mr. Shepherd’s objections break no new ground and fail to rebut Judge Deere’s

recommendation. As Judge Deere notes in her Recommended Disposition, this Court has found

jurisdictional challenges based on sovereign citizenship to be meritless and frivolous. See United

States v. Hart, 701 F.2d 749, 750 (8th Cir. 1983); United States v. Simonson, 563 F. App’x 514

(8th Cir. 2014); Johnson-Bey v. Kelley, No. 5:19-CV-150-DPM-JJV, 2019 WL 3887966, at *3

(E.D. Ark. July 23, 2019), report and recommendation adopted, 2019 WL 3883995 (E.D. Ark.

Aug. 16, 2019).

         The Court agrees with the Recommended Disposition and adopts it in its entirety as its

findings in all respects (Dkt. No. 2). The Court denies Herod Shepherd, Jr.’s petition for writ of

habeas corpus without prejudice. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

in forma pauperis appeal of this Order and accompanying Judgment would not be taken in good

faith.

         It is so ordered this 12th day of February, 2021.


                                                        _______________________
                                                        Kristine G. Baker
                                                        United States District Judge




                                                   2
